Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Alexander Kim on 28 February 2022.

The application has been amended as follows: 

Claim 7: (Currently Amended)
The roofing system of claim 6, wherein the one or more wireless energy receiver devices further comprises 

Claim 8: (Currently Amended)
The roofing system of claim 31, wherein the one or more wireless energy receiver devices comprises only one wireless energy receiver device.

Claim 9: (Currently Amended)
The roofing system of claim 31, wherein the one or more wireless energy receiver devices further comprises 

Claim 31:
A roofing system, comprising: 
a roof structure including a roof deck; 
a first photovoltaic device disposed above the roof deck; wherein the first photovoltaic device includes: 
a first solar cell, and 
a first wireless energy transmitter device comprising a first transmitter magnetic induction component, 
wherein the first wireless energy transmitter device is electrically connected to the first solar cell, wherein the first wireless energy transmitter device is configured, when in operation, to generate a first alternating magnetic field; 
a second photovoltaic device disposed above the roof deck, wherein the second photovoltaic device includes: 
a second solar cell, and 
a second wireless energy transmitter device comprising a second transmitter magnetic induction component, 
wherein the second wireless energy transmitter device is electrically connected to the second solar cell, wherein the second wireless energy transmitter device is configured, when in operation, to generate a second alternating magnetic field; and 
a wireless energy receiver device disposed below the roof deck, 
wherein the wireless energy receiver device is not in direct electrical contact with the first photovoltaic device, 
wherein the wireless energy receiver device is not in direct electrical contact with the second photovoltaic device, 
wherein the wireless energy receiver device includes: 
an electrical circuit, and 
a magnetic induction component in electrical contact with the electrical circuit, 
wherein an area of the magnetic induction component of the wireless energy receiver device is greater than a total area of the first and second transmitter magnetic induction components,
wherein the magnetic induction component is configured, when in operation, to be inductively coupled to both of the first wireless energy transmitter device and the second wireless energy transmitter device via the first alternating magnetic field and the second alternating magnetic field to alter a current through the electrical circuit, 

wherein the roofing system comprises one or more wireless energy receiver devices including the wireless energy receiver device and a plurality of wireless energy transmitter devices including the first and second wireless energy transmitter device, and wherein a quantity of the one or more wireless energy receiver devices is less than a quantity of the plurality of wireless energy transmitter devices.

Claim 32: (Currently Amended)
The roofing system of claim 31, wherein the one or more wireless energy receiver devices each comprise a respective magnetic induction component including the magnetic induction component of the wireless energy receiver device, and wherein a quantity of the respective magnetic induction components is less than the quantity of the plurality of wireless energy transmitter devices.

Claim 33: (Currently Amended)
The roofing system of claim 31, wherein  the roofing system comprises a plurality of solar cells including the first and second solar cells, and wherein the quantity of the one or more wireless energy receiver devices is less than a quantity of the plurality of solar cells.

Claim 34: (Currently Amended)
The roofing system of claim 31, wherein  the roofing system comprises a plurality of solar cells including the first and second solar cells, the one or more wireless energy receiver devices each comprise a respective magnetic induction component including the magnetic induction component of the wireless energy receiver device, and wherein a quantity of the respective magnetic induction components is less than a quantity of the plurality of solar cells.

Claim 35. (Currently Amended)
A roof system, comprising: 
photovoltaic devices disposed above a roof deck, wherein the photovoltaic devices comprise: 
two solar cells, and 
two wireless energy transmitter devices comprising respective transmitter magnetic induction components, 
wherein each of the two wireless energy transmitter devices are electrically 
a wireless energy receiver device disposed below the roof deck, 
wherein the wireless energy receiver device is not in direct electrical contact with the two solar cells, 
wherein the wireless energy receiver device comprises: 
an electrical circuit, and 
a magnetic induction component in electrical contact with the electrical circuit, 
wherein an area of the magnetic induction component of the wireless energy receiver device is greater than a total area of the transmitter magnetic induction components,
wherein the magnetic induction component is configured, when in operation, to be inductively coupled to both of the two wireless energy transmitter devices via the magnetic field to alter a current through the electrical circuit, 

wherein the roof system comprises one or more wireless energy receiver devices including the wireless energy receiver device and a plurality of wireless energy transmitter devices including the two wireless energy transmitter devices, and wherein a quantity of the one or more wireless energy receiver devices is less than a quantity of the plurality of wireless energy transmitter devices.

Claim 36. (Currently Amended) 
A system, comprising: 

wireless energy transmitter devices, comprising respective transmitter magnetic induction components, configured to be disposed above a roof deck, 
wherein the wireless energy transmitter devices are each electrically connected to the solar cells, respectively, 
wherein the wireless energy transmitter devices are configured, when in operation, to generate a magnetic field; and 
a wireless energy receiver device configured to be disposed below the roof deck, 
wherein the wireless energy receiver device is not in direct electrical contact with the solar cells, 
wherein the wireless energy receiver device includes: 
an electrical circuit, and 
a magnetic induction component in electrical contact with the electrical circuit, 
wherein an area of the magnetic induction component of the wireless energy receiver device is greater than a total area of the transmitter magnetic induction components,
wherein the magnetic induction component is configured, when in operation, to be inductively coupled to the wireless energy transmitter devices to alter a current through the electrical circuit, 

wherein the system comprises one or more wireless energy receiver devices including the wireless energy receiver device, and wherein a quantity of the one or more wireless energy receiver devices is less than a quantity of the wireless energy transmitter devices.

Reasons for Allowance
Claims 6-11, 13, 18-22, 31-36, as filed 8 February 2022 and as further amended above, are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 31 is allowable over the prior art of record because the prior art of record, taken alone or in combination, does not teach, suggest, or render obvious a roofing system having combination of components including two photovoltaic devices with respective solar cells and wireless energy transmitter devices/induction components, wireless energy receiver device with respective magnetic induction component, arranged with roof structure, and connected/operated as recited, and "wherein an area of the magnetic induction component of the wireless energy receiver device is greater than a total area of the first and second transmitter magnetic induction components, wherein the magnetic induction component is configured, when in operation, to be inductively coupled to both of the first wireless energy transmitter device and the second wireless energy transmitter device via the first alternating magnetic field and the second alternating magnetic field to alter a current through the electrical circuit, wherein the roofing system comprises one or more wireless energy receiver devices including the wireless energy receiver device and a plurality of wireless energy transmitter devices including the first and second wireless energy transmitter device, and wherein a quantity of the one or more wireless energy receiver devices is less than a quantity of the plurality of wireless energy transmitter devices". As previously discussed, Apte, and similar prior art of record teach prior art systems generally providing wireless power transfer through a 
Claims 6-11, 13, 18-22, 32-34, are allowed for being dependent on claim 31.
Claim 35 recites a roof system comprising essentially the same components operated in the same manner as recited in claim 31, and therefore overcomes the cited prior art of record by the same reasoning above.
Claim 36 recites a roof system comprising essentially the same components operated in the same manner as recited in claim 31, and therefore overcomes the cited prior art of record by the same reasoning above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265. The examiner can normally be reached Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836